IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 5, 2009
                                     No. 08-10569
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

CECIL LUMONT BRADFORD, also known as C-Dog

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                           USDC No. 3:03-CR-280-ALL


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Cecil Lumont Bradford, Texas prisoner # 30837-177, pleaded guilty to one
count of possession of cocaine with intent to distribute and one count of felony
possession of a firearm.       He appeals the denial of his motion for reduction of
sentence pursuant to 18 U.S.C. § 3582(c)(2) based upon Amendments 706 and
711 of the Sentencing Guidelines, which lowered the applicable offense level for
crack cocaine offenses. The district court held that, because Bradford’s total
offense level was calculated under U.S.S.G. § 4B1.1(b), and not U.S.S.G. § 2D1.1,

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10569

Amendments 706 and 711 did not lower his sentencing range, and therefore
Bradford did not qualify for a sentence reduction.
      Section 3582(c)(2) provides, in relevant part, that a district court “may not
modify a term of imprisonment once it has been imposed except . . . in the case
of a defendant who has been sentenced to a term of imprisonment based on a
sentencing range that has subsequently been lowered by the Sentencing
Commission.” The decision whether to reduce a sentence under § 3582(c)(2) is
discretionary, and this court reviews the denial of a § 3582 motion for abuse of
discretion. United States v. Boe, 117 F.3d 830, 831 (5th Cir. 1997).
      Bradford contends that the district impermissibly treated § 1B1.10 as
mandatory. By doing so, Bradford argues, the district court failed to consider 18
U.S.C. § 3553(a) factors as required by § 3582(c)(2), and also violated United
States v. Booker, 543 U.S. 220 (2005), and its progeny. In a closely related
argument, Bradford asserts that the Sentencing Commission exceeded its
statutory authority by imposing a mandatory sentencing scheme through
§ 1B1.10.
      Each of these arguments fails because the district court’s decision is
supported by the plain language of 3582(c)(2). A reduction in Bradford’s base
offense level under § 2D1.1 pursuant to Amendments 706 and 711 would not
affect his guideline range because the range was calculated under § 4B1.1.
Because Bradford’s guideline range was not derived from the quantity of crack
cocaine involved in the offense, he was not sentenced “based on a sentencing
range that has subsequently been lowered by the Sentencing Commission,” and
a reduction is not permitted. § 3582(c)(2). Further, to the extent Bradford
argues that the district court had the discretion to reduce his sentence under
§ 3582(c)(2) in light of Booker, the argument is unavailing because Booker was
not “based on a retroactive amendment to the Guidelines.” See United States v.
Shaw, 30 F.3d 26, 29 (5th Cir. 1994).



                                        2
                                  No. 08-10569

      Bradford also argues that his career offender enhancement pursuant to
§ 4B1.1(b) was improper. As this contention does not relate to any Guideline
amendment that has lowered Bradford’s applicable guidelines range, § 3582 is
not the appropriate vehicle to raise it. See United States v. Shaw, 30 F.3d 26, 29
(5th Cir. 1994); see also Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000)
(observing that 28 U.S.C. § 2255 “is the primary means of collaterally attacking
a federal sentence”).
      Bradford has not repeated on appeal his argument that the district court
was required to address his objections to his receipt of a firearm enhancement
and to the composition of the cocaine at issue. Accordingly, he has abandoned
this argument. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993)
(“Although we liberally construe the briefs of pro se appellants, we also require
that arguments must be briefed to be preserved.”) (internal quotation marks and
citation omitted); see also F ED. R. A PP. P. 28(a)(9)(A) (appellant’s argument must
contain contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellant relies).
      The district court did not abuse its discretion by denying a sentence
reduction. See Boe, 117 F.3d at 831. Accordingly, the judgment of the district
court is AFFIRMED.




                                         3